Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 22, 2016

                                      No. 04-16-00241-CR

                                    Cody Allen WATERS,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR1094
                        Honorable Raymond Angelini, Judge Presiding


                                        ORDER
        After Appellant’s court-appointed counsel missed deadlines to file the brief, we abated
this appeal and remanded it to the trial court for an abandonment hearing. The trial court held a
hearing as ordered; it filed a supplemental clerk’s record containing findings of fact and
conclusions of law. The court reporter filed a supplemental reporter’s record of the hearing. See
TEX. R. APP. P. 38.8(b)(3).
The trial court found the following:
         Appellant wishes to prosecute his appeal,
         Appellant’s court-appointed counsel Andrea Polunsky did not abandon the appeal,
         Andrea Polunsky’s motion to withdraw was granted, and
         Suzanne Kramer was appointed to represent Appellant in this appeal.
We REINSTATE the appellate timetable in this appeal. We ORDER Appellant’s court-
appointed counsel Suzanne Kramer to file Appellant’s brief with this court within THIRTY
DAYS of the date of this order.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2016.
___________________________________
Keith E. Hottle
Clerk of Court